Third District Court of Appeal
                               State of Florida

                         Opinion filed June 22, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

               Nos. 3D19-2183 & 3D19-1953 & 3D20-1281
                      Lower Tribunal No. 17-13209
                          ________________


               Sterling Mirror Company, LLC, etc.,
                                  Appellant,

                                     vs.

              The Jordon Glass Corporation, et al.,
                                 Appellees.



    Appeals from the Circuit Court for Miami-Dade County, William
Thomas, Judge.

      Charles M. Baron, P.A. and Charles M. Baron (Hollywood), for
appellant.

     GrayRobinson, P.A., and Christopher N. Johnson, for appellees.


Before EMAS, LINDSEY and LOBREE, JJ.

     PER CURIAM.

     Affirmed. See Volusia County v. Aberdeen at Ormand Beach, L.P.,
760 So. 2d 126, 130 (Fla. 2000) (“Summary judgment is proper if there is no

genuine issue of material fact and if the moving party is entitled to a judgment

as a matter of law.”); The Fla. Bar v. Greene, 926 So. 2d 1195, 1200 (Fla.

2006) (“Summary judgment is designed to test the sufficiency of the

evidence to determine if there is sufficient evidence at issue to justify a trial

or formal hearing on the issues raised in the pleadings.”); Campbell v. Riggs,

310 So. 3d 68, 70 (Fla. 4th DCA 2021) (“[O]nce there is a motion for

summary judgment that is supported by affidavit or other factual showing,

the burden shifts to the opposing party to show by appropriate means that

genuine and material issues do remain to be tried.” (quoting Holl v. Talcott,

191 So. 2d 40, 42 (Fla. 1966))); Cong. Park Off. Condos II, LLC v. First-

Citizens Bank & Tr. Co., 105 So. 3d 602, 610 (Fla. 4th DCA 2013) (“[W]hen

a decree of the trial court is brought . . . on appeal the duty rests upon the

appealing party to make error clearly appear.” (quoting Lynn v. City of Fort

Lauderdale, 81 So. 2d 511, 513 (Fla. 1955))).




                                       2